Title: To George Washington from John Dickinson, 4 December 1781
From: Dickinson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia December 4th 1781
                        
                        Yesterday I was honored with your Excellency’s Letter of that Date; and on a Conference with the Director
                            General and Doctor Latimer, have taken such Measures, as in the opinion of those Gentlemen and my own, have been judg’d
                            most likely to carry the designed Establishment into Execution effectually and without Delay.
                        If any further Assistance within my Power shall be wanting I shall give it with the greatest Cheerfulness,
                            and shall be exceedingly happy, if any Exertions of mine can prevent the Loss, or alleviate the Distresses of any of the
                            brave and good Men, whose Relief is intended. With perfect Esteem & Respect I am Sir, your Excellency’s most
                            obedient & humble Servant
                        
                            John Dickinson

                        
                    